Citation Nr: 1447872	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  11-00 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for temporomandibular joint (TMJ) derangement with facial muscle damage over the right temporal bone with mastication pain.


REPRESENTATION

Appellant represented by:	James C. McKay, Attorney at Law


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran had active military service from September 1940 to May 1945.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

Historically, the Veteran appealed a February 2011 decision which, in relevant part, denied entitlement to an initial rating in excess of 10 percent for TMJ derangement with facial muscle damage over the right temporal bone with mastication pain.  In August 2013, the Board denied entitlement to an initial rating in excess of 10 percent.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court), which in a May 2014 Order and pursuant to a Joint Motion for Remand (JMR), vacated the August 2013 denial and remanded the case to the Board.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Throughout the entire appeals period, the Veteran's disability due to TMJ derangement with facial muscle damage over the right temporal bone with mastication pain has been manifested by pain, popping, and inter-incisal opening limited to 31 to 40 millimeter (mm), interference with mastication and functional loss impairment due to incoordination and impaired ability to execute skilled movements smoothly.


CONCLUSION OF LAW

Throughout the entire appeals period, the criteria for an initial rating of 20 percent, but no higher, for TMJ derangement with facial muscle damage over the right temporal bone with mastication pain have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.73, 4.150, Diagnostic Code 3222 (1933 edition of the Schedule of Disabilities Rating) (1945); Diagnostic Codes 9905 (1945 edition of the Schedule of Disabilities Rating) (1978), (1993), and (2013); Diagnostic Code 5325.


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  In July 2007, the agency of original jurisdiction (AOJ) sent a letter to the Veteran providing the notice required for the initial claim of service connection for TMJ/jaw disorder, secondary to blast injury.  Service connection was subsequently granted, and the Veteran appealed the assigned 10 percent rating, effective June 1, 1945.  In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Veteran bears the burden of demonstrating any prejudice from defective (or nonexistent) notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  That burden has not been met in this case.  Neither the Veteran nor his attorney alleges such prejudice in this case.  Therefore, no further notice is needed.  

Regarding the duty to assist, the VA obtained the Veteran's VA treatment records.  The Veteran was also afforded VA examinations in November 1999, October 2007, March 2009 and February 2011.  The reports of these examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and provided sufficient information to evaluate the Veteran's disability.  The Veteran has also provided a July 2013 private medical opinion which assesses the current severity of the Veteran's disability.  

Accordingly, the Board finds that the VA has met its duty to assist and will address the merits of the claim.  

II.  Rating Criteria

Disability evaluations are determined by the application of the facts presented to a schedule of ratings that is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When evaluating the severity of a disability, VA will consider the entire history of the disability including records of social impairment.  See 38 C.F.R. § 4.126(a); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

In cases involving the assignment of an initial rating following the award of service connection, VA must address all evidence that was of record from the date of the filing of the claim on which service connection was granted (or from other applicable effective date).  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).  The analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  See id.; Hart v. Mansfield, 21 Vet. App. 505 (2007).  This practice is known as "staged" ratings.  

III.  Increased Rating for TMJ

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although there is an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.
The Veteran contends that he is entitled to a 30 percent rating for TMJ "due to the level of functional joint impairment with flare-ups and a history of symptomatology of pain in his right and left jaw from combat wounds to his face and head."  See Veteran's Attorney Brief, July 2014.  Specifically, he contends that the right and left side pain have restricted motion of the TMJ joints, impeding movement, affecting all aspects of life from chewing to swelling on the right side of his head; deformity and even adaptation of right temple eye glasses.  

The Veteran's claim arises from disagreement with the assignment of an initial noncompensable evaluation for service-connection for residuals of gunshot wound to the mouth in a June 1946 rating decision.  In May 2012, the Board found that the June 1946 rating decision was not final, and an implied claim for residuals of gunshot wound, to include later diagnosed TMJ disability, remained pending.  As a result, the Veteran was granted, an effective date for service connection for TMJ disability, effective June 1, 1945 (the date after his separation from service).  The issue now before the Board is the propriety of the initial rating assigned for this disability.  The Veteran has an initial 10 percent rating for a TMJ disability, pursuant to hyphenated Diagnostic Code 9905-5325.  

Regulations provide that, when the disability being rated is not specifically provided for in the rating schedule, it will be rated under a closely related disease or injury in which not only the functions affected, but also the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after a hyphen.

According to VAOPGCPREC 7-2003, in Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that when a statute or regulation changes while a claim is pending before VA or a court, whichever version of the statute or regulation is most favorable to the claimant will govern unless the statute or regulation clearly specifies otherwise.  

VA's General Counsel has held that where a governing law or regulation changes during the pendency of an appeal, the Board should first determine which version of the law or regulation is more favorable to the veteran.  If application of the revised regulation results in a higher rating, the effective date for the higher disability rating usually can be no earlier than the effective date of the change in the regulation.  38 U.S.C.A. § 5110(g); see also 38 C.F.R. § 3.114.  Prior to the effective date of the change in the regulation, the Board can apply only the original version of the regulation.  VAOPGCPREC 3-2000.

At the time that the Veteran was originally awarded service connection for TMJ disability, June 1, 1945, the Schedule for Rating Disabilities (1933 edition) provided that limitation of motion of the temporomandibular was rated under Diagnostic Code 3222.  Under Diagnostic Code 3222, a 20 percent evaluation was warranted for limitation of motion of 1/4 to 1/2 inch; and a 40 percent evaluation was warranted for limitation of motion of 1/4 inch or less by actual measurement, between central incisors.  38 C.F.R. § 4.150, Diagnostic Code 3222 (1945).

VA promulgated the 1945 edition of the Schedule for Rating Disabilities, effective April 1, 1946.  These revisions included the reclassification as Diagnostic Code 9905 for limitation of motion of the temporomandibular and revised the criteria.  Under Diagnostic Code 9905, a 10 percent evaluation was warranted for any definite limitation, interfering with mastication or speech; a 20 percent evaluation was warranted for motion limited to 1/2 inch; and a 40 percent evaluation was warranted for motion limited to 1/4 inch.  38 C.F.R. § 4.150, Diagnostic Code 9905 (1978).

The criteria were again revised, effective September 22, 1978, to indicate that the fractions appearing in Diagnostic Code 9905 had been metricated, where motion limited to 1/4 inch (6.3 mm) was assigned a 40 percent rating; and motion limited to 1/2 inch (12.7 mm) was assigned a 20 percent rating.  Any definite limitation, interfering with mastication or speech was assigned a 10 percent rating.   38 C.F.R. § 4.150, Diagnostic Code 9905 (1978). 

The rating criteria under Diagnostic Code 9905, for limited motion of temporomandibular articulation, were last revised, effective February 17, 1994.  See 38 Fed. Reg. 2529 -2530 (January 18, 1994).  The revised Diagnostic Code 9905 provides that inter-incisal range from 31 to 40 mm warrants a 10 percent rating; from 21 to 30 mm warrants a 20 percent rating; from 11 to 20 mm warrants a 30 percent rating; and from 0 to 10 mm warrants a 40 percent rating.  Range of lateral excursion limited to 0 to 4 mm is assigned a 10 percent rating.  Ratings for limited inter-incisal movement shall not be combined with ratings for limited lateral excursion.  Diagnostic Code 9905, Note. 38 C.F.R. § 4.150, Diagnostic Code (2013).

Criteria for evaluating muscle injury to the fascial muscles, currently rated under Diagnostic Code 5325, were not identified in the Schedule for Rating Disabilities (1933 edition) in effect prior to VA promulgation of the 1945 edition of the Schedule for Rating Disabilities, effective April 1, 1946.  Diagnostic Code 5325 was added to the Schedule for Rating Disabilities in the 1945 edition, and it was revised, effective July 3, 1997.  

Prior to the revision, the criteria said to consider injury to cranial nerves, minimum rating if interfering to any extent with mastication, 10 percent.  38 C.F.R. § 4.73, Diagnostic Code 5325 (1996).  As revised, Diagnostic Code 5325 states that functional impairment due to injury to the facial muscles is to be evaluated as seventh (facial) cranial nerve neuropathy, disfiguring scar, etc.  The minimum rating for interference with mastication is 10 percent.  38 C.F.R. § 4.73 (2013).

Additionally, evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14 (2013).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

Service treatment records indicate that in December 1943, the Veteran was treated for a lower lip, right side injury caused by a teller mine.  

The Veteran was afforded a VA examination in November 1999 where the examiner noted that the Veteran had no impairment or loss of motion for masticatory function.  The examiner noted no limitation of range of motion or level of excursion.  The examiner further noted severe bone loss of both maxilla and mandible due to year of wearing upper dentures and partial lower dentures.  No further findings were noted. 

A July 2005 letter from Dr. L.L. notes: (1) that the Veteran has experienced muscular and condylar damage due to an in-service injury in the right temporal area; (2) the Veteran's muscles of mastication revealed tenderness to palpation of the right temporalis muscle and right medial pterygoid muscle; and (3) the Veteran's right temporal area was larger than the left and appeared to be swollen.

The Veteran was afforded a VA examination in October 2007 where he reported difficulty in chewing; ill fitted dentures; moderate pain on the right side of his face and constant pain in his cheek.  On examination, the examiner noted loss of bone of the maxilla, 25 to 50 percent, replaceable by prosthesis; no loss of bone of the mandible; no malunion of the mandible; no loss of motion at the temporomandibular articulation; no limitation of the lateral excursion; and that the Veteran could open and close his mouth without pain.  X-ray examination revealed loss of the maxillary ridge in all areas and a normal mandibulary ridge and TMJ area. 

The Veteran submitted an August 2008 letter from Dr. D.C. who noted the Veteran's subjective complaints of pain when chewing, jaw and facial pain.  Dr. D.C. also notes that the Veteran has a history of symptoms of temporal headaches (right side); jaw pain on the right side upon opening; jaw pain on the right side while chewing; and jaw popping.  Dr. D.C. noted that on examination, there was mild tenderness upon palpation on the anterior temporalis on the left side.  Mandibular range of motion measurements revealed maximum active opening without pain of 44 mm; maximum active opening with pain of 44 mm; and a 9 mm right lateral excursion.  He diagnosed the Veteran with right side capsulitis of the temporomandibular joint.  He noted that the Veteran has a "misaligned condyle-disc relationship of his right temporomandibular joint i.e. an internal derangement of the right TMJ."

At a March 2009 VA examination, the Veteran reported pain on the right side of his jaw with prolonged chewing and his TMJ joint.  The Veteran also reported right side tenderness when wearing glasses.  On examination, pain was noted, but no decreased coordination, fatigability, weakness or uncertainty of movement was observed.  The examiner noted muscle tenderness is "likely related to internal derangement of the right TMJ since both muscles are involved in mast[i]cation."  The examiner opined that there is minimal impact on the Veteran's function in his daily life.  He noted that the Veteran may have a painful jaw with prolonged chewing.

At a February 2011 VA examination, the Veteran reported pain with chewing.  The examiner noted right TMJ, with abnormal motion; no limitation, but painful motion.  The examiner noted mild effects from the Veteran's TMJ with eating.  

The Veteran submitted a June 2012 letter from Dr. P.C. who noted the Veteran's subjective complaints of facial pain, jaw clicking; jaw joint noises, and jaw pain.  Dr. P.C.'s examination revealed milder tenderness upon palpation of the anterior temporalis bilaterally, middle temporalis bilaterally, and posterior temporalis bilaterally.  A Doppler examination revealed left side early opening click and left side late closing click.  Mandibular range of motion measurements revealed maximum active opening without pain of 20 mm, maximum active opening with pain of 45 mm, 12 mm left lateral excursion, and 5 mm right lateral excursion.  Dr. P.C. noted that the Veteran had functional loss of jaw movement and chewing ability due to pain, which varies in intensity.  No ankylosis was noted, but the Veteran's range of motion without pain was noted to be limited by more than 50 percent of normal.  The Veteran exhibited muscular weakness, fatigue, and uncoordinated movement.  Dr. P.C. further opined that "during periods of exacerbated pain, the Veteran's deficits would be likely to further limit his functional ability to speak, eat or use his jaw in a normal fashion.  If the pain becomes severe enough, it could, at least temporarily, render him unable to move his jaw at all."

The Veteran was afforded a VA examination in January 2013, where the examiner noted the July 2005 diagnosis of TMJ derangement.  The Veteran reported flare-ups which impacted the function of his temporomandibular joint.  Specifically, the Veteran reported that chewing a certain way on the right side caused pain of 1 to 5 on a level of 1 to 10.  On examination, the examiner noted the Veteran's range of motion for lateral excursion was greater than 4 mm, with no objective evidence of painful motion.  He further noted range of motion for opening the mouth, measured by inter-incisal distance, as greater than 40 mm, with no objective evidence of painful motion.  The Veteran was able to perform repetitive-use testing, with 3 repetitions.  His post range of motion for lateral excursion was unchanged, and his inter-incisal distance decreased to 31 to 40 mm.  The examiner noted that the Veteran had functional loss/impairment of the TMJ.  In that regard, he noted no functional loss for the left TMJ and incoordination, impaired ability to execute skilled movements smoothly for the left TMJ.  No localized tenderness or pain on palpation of joints were noted or clicking or crepitation of joints or soft tissues of either TMJ.  Finally, he noted that the Veteran's TMJ does not impact his ability to work.  

In July 2013, the Veteran submitted a second letter from Dr. P.C., which notes that the Veteran complained of pain on the left side of his jaw.  Dr. P.C. noted that the Veteran's pain had been previously limited to his right side, but now has affected his left side.  He noted that "since both right and left temporomandibular joints are obviously parts of the same bone (i.e. mandible), it is arbitrary and unnatural to divide and create any distinction which doesn't recognize that an event which affects one side of the jaw will impact the other side as well."


Based on the objective findings discussed above, the criteria for a rating in excess of 10 percent for limitation of motion of the Veteran's temporomandibular articulation and interference with mastication under Diagnostic Codes 9905 and 5325 have been satisfied.  As mentioned in the August 2013 Board decision, there is no evidence of TMJ involvement until August 2005, when the Veteran submitted the July 2005 private dental evaluation report by Dr. L.L.  However, the Veteran has credibly and consistently complained of pain with chewing.  Thus, the Board determines that it is at least as likely as not that the Veteran has experienced interference with mastication prior to August 2005, which warrants a 10 percent rating under either 38 C.F.R. § 4.150, Diagnostic Code 3222 (1945), Diagnostic Code 5325 (1993 and 2013) or Diagnostic Code 9905 (1978, 1993, and 2013) under the rating criteria applicable to that period.

The evidence of record demonstrates that the Veteran's TMJ disability has been manifested by no more than difficulty with mastication due tenderness and pain, and with limitation inter-incisal distance to 31-40 mm after repetitive use testing, but no further additional limitation of motion.  These findings are consistent with the current assigned 10 percent evaluation for loss of motion of temporomandibular under any of the versions of the Schedule for Rating Disabilities, and do not support a higher evaluation.  38 C.F.R. § 4.150, Diagnostic Code 9905 (1978, 1993, and 2013).  In this regard, the Board notes that the 1964 revisions provided metric equivalents for the standard fractions of 1/2 inch (or 12.7 mm) and 1/4 inch (6.3 mm).  38 C.F.R. § 4.150, Diagnostic Code 9905 (1993).  Again, the Board notes that at worst the Veteran had limitation of inter-incisal movement to 31-40 mm, well beyond the 1/2 inch equivalent.  See 38 C.F.R. § 4.150, Diagnostic Code 3222 (1945) or Diagnostic Code 9905 (1978, 1993, and 2013).   

While the Veteran had limited range of lateral excursion, Diagnostic Code 9905 provides for a maximum rating of 10 percent for lateral excursion from 0 to 4 mm, and specifically instructs that ratings for limited inter-incisal movement shall not be combined with ratings for limited lateral excursion.  Thus, a rating in excess of 10 percent, pursuant to Diagnostic Code 9905, is not warranted for loss of motion of temporomandibular.  

The Board has further considered whether factors including functional impairment and pain as addressed under 38 C.F.R. §§ 4.40 and 4.45 would warrant a higher rating.  See DeLuca, 8 Vet. App. at 202, as the Dr. P.C.'s June 2012 letter indicated that the Veteran exhibited muscular weakness, fatigue, and uncoordinated movement and the January 2013 VA examination reported indicated incoordination, impaired ability to execute skilled movements smoothly for the left TMJ.  See Deluca, supra; see also Mitchell v. Shinseki, 25 Vet. App. 32 (2011)("Pain, by itself, throughout a joint's range of motion does not constitute a "functional loss" entitling a claimant to a higher disability rating.")  The provisions of 38 C.F.R. § 4.45 state that when evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2013).  

Here, Dr. P.C.'s June 2012 letter noted that, "during periods of exacerbated pain, the Veteran's deficits would be likely to further limit his functional ability to speak, eat or use his jaw in a normal fashion."  The Board finds credible, competent and probative Dr. P.C. and the January 2013 VA examiner's report of the Veteran's additional limitations due to pain.  Accordingly, a 20 percent rating, but no higher, is warranted for painful motion based on additional functional impairment or range of motion loss due to pain during flare-ups.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  Based upon the Veteran's credible lay contentions of these symptoms during the disability's duration, the Board finds that this increase is warranted for the entire pendency of the appeal.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009).

The Board notes that in the November 2007 rating decision, the RO granted service connected for TMJ derangement with facial muscle damage and awarded an initial 10 percent rating on the basis of interference with mastication.  A February 2011 rating decision continued the 10 percent rating due to indication of limited inter-incisal movement between 31 and 40 mm.  Although the rating decisions indicated that strength, speed, coordination endurance, weakness, fatigability or functional loss due to pain were considered in the rating, a higher rating was not assigned.  The Board finds that the Veteran's current 10 percent rating merely accounts for interference with mastication and that an increased rating to the next level is warranted to account for the Veteran's consistent accounts of pain with mastication and Dr. P.C.'s account of further functional impairment.  Not only does the Veteran's service-connected TMJ impede his ability to masticate, but his ability to masticate, speak or use his jaw in a normal fashion is further limited by pain.  Doubt has been resolved in the Veteran's favor in assigning the 20 percent rating; however, the evidence, including his statements, does not show that an even higher rating is warranted.

Moreover, no other diagnostic code provides a basis for assignment of a rating in excess of 20 percent for TMJ disability.  The Veteran is service-connected for residuals of a gunshot wound under Diagnostic Code 9915, scar of the right temporal area under Diagnostic Code 7804; TMJ under Diagnostic Code 9905; healed right zygoma fracture under Diagnostic Code 9904; and loss of teeth under Diagnostic Code 9913.  Except as otherwise provided in the rating schedule, all disabilities, including those arising from a single disease entity, are to be rated separately, unless the conditions constitute the same disability or the same manifestation.  38 C.F.R. § 4.14; see Esteban v. Brown, 6 Vet. App. 259 (1994).  

The Board notes that the Veteran has previously contended that he is entitled to a 50 percent rating under Diagnostic Code 9902.  Specifically, the Veteran points to an October 2009 Board remand which found that the Veteran suffered a loss of 25 to 50 percent of the mandible.  See Veteran's VA Form 21-4138, May 2013.  However, the Board finds that the Board has compensated the Veteran for maxilla loss, 25 to 50 percent - not mandible loss.  The Board has reviewed its October 2009 decision and found the typographical error to which the Veteran refers.  In that regard, in its finding of fact, the Board notes a "gunshot wound of the mouth is manifested by loss of 25 to 50 percent of the maxilla, replaceable by prosthesis."  Emphasis added.  

Later in the decision, the Board notes that the "evidence shows . . . loss of 25 to 50 percent of the mandible, replaceable by prosthesis.  Diagnostic Code 9915 provides that a 30 percent rating is warranted for loss of 25 to 50 percent of the mandible, replaceable by prosthesis."  Emphasis added.  However, in the next paragraph, the Board notes that the "evidence does not show loss of approximately one half of the mandible involving temporomandibular articulation or complete loss of mandible."  The apparent internal inconsistencies regarding the Veteran's mandible and maxilla are reasonably resolved by the evidence of record, which supports a finding of loss of 25 to 50 percent of the maxilla, and not the mandible.  Further, the Diagnostic Code to which the Board refers in its opinion, Diagnostic Code 9915, governs loss of the maxilla, not the mandible.  Therefore, the Board finds that the Veteran is not entitled to consideration or compensation under Diagnostic Code 9902.

None of the evidence shows that the Veteran's service-connected right TMJ disability involves any neurologic impairments under 38 C.F.R. §§ 4.55, 4.73.  In addition, there is no evidence of chronic osteomyelitis or osteoradionecrosis, or any analogous bone disease ratable by analogy under Diagnostic Code 9900.  There is also no evidence of nonunion or malunion of mandible or maxilla, loss of the ramus, condyloid process, coronoid process, or hard palate.  As such, consideration of the disability under Diagnostic Codes 9903, 9904, 9906 to 9909, 9911 and 9912 is not warranted.  See 38 C.F.R. § 4.150.

The Board also notes the Veteran's submission of another Veteran's Board decision involving TMJ.  However, by law, Board decisions are nonprecedential and are not binding on subsequent Board decisions.  Prior decisions in other appeals may be considered in a case to the extent that they reasonably relate to the case, but each case presented to the Board will be decided on the basis of the individual facts of the case in light of applicable procedure and substantive law.  See 38 C.F.R. 
§ 20.1303 (2013).  Therefore, the Board has considered the submitted Board decision to the extent that it provides guidance for rating TMJ disabilities, including consideration of any functional impairment.

Under these circumstances, the Board finds that the criteria for assignment of a 20 percent rating for the Veteran's disability due to TMJ derangement with facial muscle damage over the right temporal bone with mastication pain are met for the entire period on appeal.  The medical evidence of record does not indicate that the Veteran's symptomatology has worsened to a level more severe than 20 percent disabling at any point during this appeal period.  See 38 C.F.R. § 4.1.  Therefore, "staged" ratings are not warranted.  See Hart, supra.

IV.  Additional Consideration

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating. First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  It is appropriate to consider extraschedular referral on a disability-by-disability basis.  
Johnson v. McDonald, 762 F.3d 1362 (2014)

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected TMJ disability is inadequate.  The Veteran's service-connected TMJ disability is manifested by signs and symptoms such as pain, limited motion of the temporomandibular articulation of the inter-incisal range from 31 to 40 mm; interference with mastication; weakened movement and incoordination.  Here, the Veteran's symptoms have been addressed by the rating codes, including additional consideration given to the Veteran's functional impairment.  In the opinion of the Board, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  Thus, the Veteran's TMJ disability symptomatology does not present an exceptional or unusual disability picture.  Consequently, the Board need not address whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 115-16.

V.  Total Disability Rating

Lastly, the Court has recently held that a request for a total disability rating based on individual unemployability due to service-connected disability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009)(citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009)).  

However, the holding of Rice is inapplicable here because the evidence of record does not illustrate that the Veteran's service-connected TMJ derangement prevents him from obtaining and/or maintaining gainful employment-nor has the Veteran so contended.  At this point, therefore, there is no cogent evidence of unemployability, and the issue of entitlement to a TDIU need not be addressed further.


ORDER

Entitlement to an initial 20 percent rating, but no higher, for TMJ derangement with facial muscle damage over the right temporal bone with mastication pain is granted, subject to the laws and regulations governing the payment of monetary benefits.  


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


